Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-11 of U.S. Patent No. 8,636,507. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
patented claim1 claims 70% to 90% and the instant claim claims at least about 70%,
which reads on the patented claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orikasa (6,776,613) in view of Voudouris (6,939,133).

    PNG
    media_image1.png
    745
    645
    media_image1.png
    Greyscale

Orikasa discloses a self-ligating orthodontic bracket 10 (figures 1-4) comprising a body having an archwire slot (e.g. slot 13 for archwire 28) defined at least partially by a side surface (shown above) and a lingual surface (shown above), wherein a mesio-gingival reference plane is tangent to a lingual-most point of the lingual surface (e.g. an arbitrary plane  tangent to the lingual surface), the body further having an occlusal-gingival opening (e.g. the opening between the base 11 and the tie wing similar to applicant’s invention), wherein the reference plane intersects the opening; and a locking shutter 20 coupled to the body and slidable between a closed position (figure 2 shows closed position) where access to the archwire slot is inhibited and an open position (figure 4 shows open position) where access to the archwire slot is permitted, wherein the locking shutter includes a lingual end (shown above) located in the opening at a closed lingual location (shown above) when the locking shutter is in the closed position, and wherein the lingual end is located at an open lingual location (fig. 4 where lingual end 22 is moved to a open lingual location) when the locking shutter is in the open position (fig. 4), wherein the locking shutter further includes a labial end (end opposite to end 22) located at a closed labial location when the locking shutter is in the closed position and at an open labial location (figure 4) when the locking shutter is in the open position. Orikasa further shows a first occlusal-gingival distance from the closed lingual location to the open lingual location and a second occlusal-gingival distance from the closed labial location to the side surface, and a third occlusal-gingival distance from the closed lingual location to an end of the tie wing, but silent about the first occlusal-gingival distance being at least 70% or 80% or 90% of the second occlusal-gingival distance as claimed and at least 60% or 65% or 70% of the third distance; however, such ratios in distances varies based on the size of the bracket, tie wings, archwire slot. For example, the bracket of Orikasa of requires certain distance from closed lingual location to open lingual location in order to properly open the clip for access to the archwire and likewise a certain distance would be needed to allow for the clip to go from closed position to an open position and a distance to an end of the tie wing as demonstrated in figures 2-4 of Orikasa. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Orikasa by providing sufficient distance between the first position relative to the second position as claimed in order to allow proper functioning of the bracket for dental application.  
	Orikasa fails to teach the side surface is closer to the open labial location than to the closed labial location and the locking shutter having cut out to receive an opening tool as claimed. 
Voudouris teaches a dental bracket (figure 2A) having an archwire slot (e.g. slot for wire 22) defined by side surface which is closed to an open labial location (e.g. resting groove 26, para [0149]) than to a closed labial location (as in fig. 2) and a locking shutter (e.g. 30, 132) having cut out (e.g. 30B, 140) to receive an opening tool as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the bracket of Orikasa by providing the open labial location being closed the surface as taught by Voudouris in order to allow to hold the clip/shutter in the open position and the cut out to open the shutter using a tool to prevent any cross contamination/infections to manipulate the shutter. 
Orikasa further shows the body having a lingual resting groove (shown above), a tie wing and the locking shutter is substantially free of contact with tie wing when in the open position (figure 4). Regarding claims 19-20, Orikasa/Voudouris discloses the claimed invention except for the occlusal gingival opening is angled as claimed.  It would have been an obvious matter of design choice to vary the angle of the opening, since applicant has not disclosed that it solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the opening as angled as in Orikasa.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772